                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

VIRGIL GRIFFIN,                                         )
                                                        )
                               Plaintiff,               )
                                                        )
                          v.                            )       No. 1:19-cv-00882-JPH-MPB
                                                        )
R. CARTER, et al.                                       )
                                                        )
                               Defendants.              )

                 Order Denying Without Prejudice Motion to Appoint Counsel

        The plaintiff has moved for the appointment of counsel. Dkt. 181. As a practical matter,

 there are not enough lawyers willing and qualified to accept a pro bono assignment in every pro

 se case. See Olson v. Morgan, 750 F.3d 708, 711 (7th Cir. 2014) (“Whether to recruit an attorney

 is a difficult decision: Almost everyone would benefit from having a lawyer, but there are too

 many indigent litigants and too few lawyers willing and able to volunteer for these cases.”).

        “Two questions guide [this] court’s discretionary decision whether to recruit counsel: (1)

 ‘has the indigent plaintiff made a reasonable attempt to obtain counsel or been effectively

 precluded from doing so,’ and (2) ‘given the difficulty of the case, does the plaintiff appear

 competent to litigate it himself?’” Walker v. Price, 900 F.3d 933, 938 (7th Cir. 2018) (quoting

 Pruitt v. Mote, 503 F.3d 647, 654-55 (7th Cir. 2007)). These questions require an individualized

 assessment of the plaintiff, the claims, and the stage of litigation.

        To facilitate the process of evaluating requests for counsel, the Court has prepared a form

 motion to be used by indigent litigants who seek the appointment of counsel. The form requests

 the information necessary for the Court to make a determination on the merits of the motion and

 requires the litigant to acknowledge important conditions of the appointment of counsel.



                                                    1
       The plaintiff’s motion to appoint counsel, dkt. [181], is denied without prejudice because

it provides neither sufficient information to make a determination on the merits nor an

acknowledgement of the conditions of the appointment of counsel. The plaintiff may renew his

motion for the appointment of counsel by filling out the form motion for assistance with recruiting

counsel that the Court will send to him along with his copy of this Order.

       The clerk is directed to include a blank form Motion for Assistance with Recruiting

Counsel will the plaintiff’s copy of this Order.

SO ORDERED.

Date: 3/27/2020




Distribution:

VIRGIL GRIFFIN
998996
PENDLETON - CF
PENDLETON CORRECTIONAL FACILITY
Inmate Mail/Parcels
4490 West Reformatory Road
PENDLETON, IN 46064

Douglass R. Bitner
KATZ KORIN CUNNINGHAM, P.C.
dbitner@kkclegal.com

Bryan Findley
INDIANA ATTORNEY GENERAL
bryan.findley@atg.in.gov

Lyubov Gore
INDIANA ATTORNEY GENERAL
lyubov.gore@atg.in.gov

                                                   2
Rachel D. Johnson
KATZ KORIN CUNNINGHAM, P.C.
rjohnson@kkclegal.com

Matthew Stephen Koressel
INDIANA ATTORNEY GENERAL
matthew.koressel@atg.in.gov

Daniel F. Rothenberg
INDIANA ATTORNEY GENERAL
daniel.rothenberg@atg.in.gov

Sarah Jean Shores
INDIANA OFFICE OF THE ATTORNEY GENERAL
sarah.shores@atg.in.gov

Jordan Michael Stover
INDIANA ATTORNEY GENERAL
jordan.stover@atg.in.gov




                                3
